39 F.3d 1191
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Tommy Lee CLEATON, Plaintiff-Appellant,v.Lisa Diane CONNEL and Angela Huffines, Defendants-Appellees.Tommy Lee CLEATON, Plaintiff-Appellant,v.K. Johnson and K. Stephen, Defendants-Appellees.
Nos. 94-6062, 94-6063.
United States Court of Appeals, Tenth Circuit.
Oct. 26, 1994.

Before SETH, BARRETT, and LOGAN, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  Tenth Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


3
Appellant Tommy Lee Cleaton appeals the district court's dismissal of two 42 U.S.C.1983 actions as frivolous pursuant to 28 U.S.C.1915(d).  Appellant, a prisoner in the state of Oklahoma, contends that Appellees Lisa Diane Connel and Angela Huffines perjured themselves at his trial and acted in collusion with certain police officers.  He additionally maintains that Appellee police officers falsely arrested him and perjured themselves at trial.


4
While we hold pro se litigants to a less stringent standard than licensed attorneys in construing a complaint, we review the discretionary dismissal under 1915(d) for an abuse of discretion.   Yellen v. Cooper, 828 F.2d 1471, 1475 (10th Cir.).  We have reviewed the record and Appellant's briefs and conclude that there is nothing we can add to the district court's legal analysis.


5
We therefore AFFIRM for substantially the same reasons found in the magistrate judge's recommendation and the district court's orders of February 15, 1994.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470